Dismissed and Memorandum Opinion filed December 6, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00671-CV

                         ALSTONIA LOUIS, Appellant

                                         V.
LIBERTY COUNTY EMERGENCY MEDICAL SERVICES, INC., Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1170332

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed June 16, 2022, granting
appellee’s motion to dismiss. The notice of appeal was timely filed September 12,
2022. To date, our records show that appellant has not paid the appellate filing fee.
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless party is
excused by statute or by appellate rules from paying costs). Tex. Gov’t Code §
51.207 (appellate fees and costs).
      On October 18, 2022, this court ordered appellant to pay the appellate filing
fee on or before October 28, 2022, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2